                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      ROBERT HEGARTY,                                Case No. 19-cv-06006-MMC
                                                       Plaintiff,                       ORDER VACATING HEARING ON
                                  9
                                                                                        PLAINTIFF'S MOTION FOR
                                                 v.                                     PRELIMINARY INJUNCTION
                                  10

                                  11     TRANSAMERICA LIFE INSURANCE
                                         COMPANY,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Before the Court is plaintiff's Motion for Preliminary Injunction, filed December 6,
                                  15   2019, and noticed for hearing on February 7, 2020. Also before the Court is defendant's
                                  16   Motion to Dismiss, filed December 20, 2019, and noticed for hearing on March 27, 2020.
                                  17          In his complaint, plaintiff alleges that, in 1989, he purchased from defendants'
                                  18   predecessor a "direct recognition life [ ] vanishing premium insurance contract" (see
                                  19   Compl. ¶ 1) and that said contract "contained a material feature commonly called a
                                  20   'persistency bonus,'" which feature provides for a "specified addition to the cash value of
                                  21   the insurance contract if the insurance contract is kept in force for a specified period or
                                  22   periods of time" (see Compl. ¶ 3). Plaintiff further alleges defendant, in 2016, advised
                                  23   him it "would not pay the 30 and 40-year bonuses" (see Compl. ¶ 58), and did not "credit
                                  24   [plaintiff's] 30-year persistency bonus . . . when it was due in August 2019" (see Compl.
                                  25   ¶ 78), which failure, plaintiff asserts, constitutes an "express breach" of the contract (see
                                  26   Compl. ¶ 80). In his motion for a preliminary injunction, plaintiff seeks an order enjoining
                                  27   defendant "from terminating coverage under [the subject contract] and from requiring
                                  28   payment of additional premiums to keep [his] [i]nsurance [c]ontract in full force and effect
                                  1    until a final adjudication of this action." (See Pl.'s Proposed Order at 2:11-15.)

                                  2           In support of its opposition to plaintiff's motion for a preliminary injunction,

                                  3    defendant submits evidence that it has "plac[ed] [plaintiff's] policy 'on suspense'" (see

                                  4    Marmalefsky Decl. Ex. B), meaning the policy "will not lapse" even though plaintiff does

                                  5    not pay "monthly risk charges" (see id. Ex. A), and, further, that the policy will remain on

                                  6    suspense "for no fewer than 60 days" from the date defendant's motion to dismiss is

                                  7    resolved (see id. Ex. B). In light of such change in circumstances, defendant, in its

                                  8    opposition, requests the Court defer hearing on plaintiff's motion until its motion to

                                  9    dismiss has been resolved. In his reply, plaintiff contends such "deferral offers no

                                  10   efficiencies" (see Pl.'s Reply at 4:9) and requests his motion be heard first.

                                  11          The Court, having considered the parties' respective written submissions, finds it

                                  12   appropriate to first rule on the motion to dismiss, given there is no imminent threat of the
Northern District of California
 United States District Court




                                  13   policy's lapsing and because resolution of the motion to dismiss will likely bear on, if not

                                  14   resolve, the issue of whether plaintiff, in support of the requested injunction, can show a

                                  15   likelihood of success on the merits.1

                                  16          Accordingly, the hearing on plaintiff's motion for a preliminary injunction is hereby

                                  17   VACATED, and, if appropriate, said motion will be reset to be heard on a date shortly

                                  18   after defendant's motion to dismiss is resolved.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: January 31, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                              1
                                  27         In its motion to dismiss, defendant argues the subject contract does not require
                                       payment of persistency bonuses, and, in the alternative, that plaintiff's claims for such
                                  28   bonuses were released in 2000 by a court-approved class action settlement.

                                                                                      2
